Citation Nr: 1224708	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for gastrointestinal reflux disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991, and from January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, this appeal arises from a June 2009 rating decision issued by the RO.  After submitting a notice of disagreement in December 2009, and being issued a statement of the case in July 2010, the Veteran, as part of a substantive appeal (VA Form 9), received by the RO in August 2010, indicated his desire to be afforded a "BVA HEARING IN WASHINGTON, DC" (i.e., a hearing before a member of the Board).  As part of June 2012 letter from the Board he was advised that his hearing was scheduled to be held on August 6, 2012.  Later, however, and also in June 2012, by means of a facsimile, the Veteran's accredited representative informed the Board that the Veteran would not be able to attend the hearing scheduled to take place on August 6, 2012, and requested that the Veteran be scheduled for a "live video-conference hearing" (see 38 C.F.R. § 20.705(b)) at the RO.  Accordingly, the RO should undertake appropriate action to schedule the Veteran for a video conference hearing.  






Accordingly, this case is REMANDED for the following development:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge at the RO.  All correspondence pertaining to this matter should be associated with the claim folders.  

The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


